The judgment of the Supreme court was entered,
Per Curiam.
If, as was settled in Haffey v. Carey, 23 P. F. Smith 481, a married woman can mortgage her land to secure the future indebtedness of her husband, it is not easy to understand why she may not give the money raised by the mortgage immediately to him. The mortgagee has nothing to do with the application of the mortgage money. All that is necessary is that the husband and wife should join in the execution, and that she should be separately examined and acknowledge the instrurinent in the manner prescribed by law.
Judgment affirmed.